DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-10 and 12-18.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A method of controlling an intelligent river inundation alarming system, the method comprising: acquiring river image information from at least one image acquisition device; extracting an analysis target image from the acquired river image information; performing image analysis engine learning on the basis of the extracted analysis target image; analyzing real-time river image information acquired from the image acquisition device using the learned image analysis engine; and determining whether a river is inundated on the basis of a result of the analysis of the real- time river image information, wherein the analysis target image includes at least one of a global image that is an entire area of a frame and a local image corresponding to one or more monitoring regions in the frame.".
Prior arts of record fail to disclose “A method of controlling an intelligent river inundation alarming system, the method comprising: acquiring river image information from at least one image acquisition device; extracting an analysis target image from the acquired river image information; performing image analysis engine learning on the basis of the extracted analysis target image; analyzing real-time river image information wherein the analysis target image includes at least one of a global image that is an entire area of a frame and a local image corresponding to one or more monitoring regions in the frame.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2 and 4-6 depend on and further limit of independent claim 1, therefore claims 2 and 4-6 are considered allowable for the same reason.
Regarding claim 7, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 7 "An intelligent river inundation alarming system comprising a processor and a computer-readable medium storing instructions configured to, when executed by the processor, implement: a system operating environment setting unit configured to receive and set system operating environment information; an image information collecting unit configured to acquire river image information from at least one image acquisition device on the basis of the system operating environment information from the system operating environment setting unit; an image analysis engine learning unit configured to receive the river image information from the image information collecting unit, extract learning image information, and perform image analysis engine learning; an image analysis unit configured to analyze real-time river image information frame from the image acquisition device using the learned image analysis engine; an inundation determining unit wherein the image analysis engine learning unit includes: a global image analysis engine learning unit configured to perform learning on a global image of a frame of the extracted analysis target image; and a local image analysis engine learning unit configured to perform learning on a local image, which is a monitoring region, of the frame of the extracted analysis target image.".
Prior arts of record fail to disclose “An intelligent river inundation alarming system comprising a processor and a computer-readable medium storing instructions configured to, when executed by the processor, implement: a system operating environment setting unit configured to receive and set system operating environment information; an image information collecting unit configured to acquire river image information from at least one image acquisition device on the basis of the system operating environment information from the system operating environment setting unit; an image analysis engine learning unit configured to receive the river image information from the image information collecting unit, extract learning image information, and perform image analysis engine learning; an image analysis unit configured to analyze real-time river image information frame from the image acquisition device using the learned image analysis engine; an inundation determining unit configured to determine whether a river is inundated on the basis of a result of the analysis of the real-time river image information frame by the image analysis unit; and an inundation alarm generating wherein the image analysis engine learning unit includes: a global image analysis engine learning unit configured to perform learning on a global image of a frame of the extracted analysis target image; and a local image analysis engine learning unit configured to perform learning on a local image, which is a monitoring region, of the frame of the extracted analysis target image.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 8-10 and 12-16 depend on and further limit of independent claim 7, therefore claims 8-10 and 12-16 are considered allowable for the same reason.
Regarding claim 17, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 17 "A method of determining a river inundation, the method comprising: acquiring river image information in real time from at least one image acquisition device; segmenting and analyzing at least a partial frame of the river image information in a global manner and a local manner using a learned image analysis engine; and performing comparison with an alarm generation value at each determination of river inundation on the basis of a total fusion analysis result value with respect to a global analysis result and a local analysis result during a predetermined observation interval and a detection threshold indicating a detection sensitivity to derive one or more result values of whether a river is inundated.".
Prior arts of record fail to disclose “A method of determining a river inundation, the method comprising: acquiring river image information in real time from at least one 
Claim 18 depend on and further limit of independent claim 17, therefore claim 18 is considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683